internal_revenue_service number release date index number ------------- --------------------------------------------- ------------------------------ ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ---------------- telephone number -------------------- refer reply to cc intl b06 plr-136138-14 date february legend taxpayer ------------------------------------- shareholder a --------------------- shareholder b ------------------- accounting firm -------------------- attorney -------------------- accountant ------------------------- date ---------------------- date -------------------- date ---------------- date ------------------ dear --------------- this replies to your representative’s letter dated date by which you request on behalf of taxpayer an extension of time under sec_301 a to file a form 4876-a election to be treated as an interest_charge_disc effective as of date plr-136138-14 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts taxpayer is a domestic_corporation wholly owned by shareholder a and shareholder b shareholder a and shareholder b are individuals engaged in a production activity through a corporation which they own in proportion to their interests in taxpayer they are not personally sophisticated in federal_income_tax matters accountant is a member of accounting firm which through its certified public accountants and other qualified professionals has provided federal tax_advice to individuals and businesses for many years including shareholder a shareholder b and their business attorney is a solo practitioner in general business matters who had represented shareholder a and shareholder b’s business in the past shortly before date shareholder a and shareholder b learned through an industry association about benefits that an interest charge domestic_international_sales_corporation ic-disc may provide shareholder a and shareholder b consulted accounting firm to learn more and then to help them set up an ic-disc to work with their business shareholder a and shareholder b retained attorney to form taxpayer and to prepare the legal documents but not the federal tax filings pertaining to its intended qualification and operation as an ic-disc taxpayer was incorporated on date accountant having knowledge of these circumstances agreed with shareholder a and shareholder b to take responsibility for taxpayer’s tax filings including filing of form 4876-a to qualify taxpayer as an ic-disc as of its incorporation taxpayer believed that it had met all requirements and taken all steps necessary to thus qualify as an ic-disc taxpayer proceeded to operate as an ic-disc taxpayer did not take any position inconsistent with ic-disc status on date early the next year taxpayer timely filed its first tax_return as an ic-disc a few weeks later on date taxpayer received a notice from the internal_revenue_service irs stating that the irs had no record of taxpayer filing a form 4876-a upon investigation taxpayer discovered that no form 4876-a had been filed accounting firm explained that it had inadvertently failed to obtain and file a completed form 4876-a on date a few weeks after discovering the initial failure_to_file form 4876-a and a little more than a year after date accounting firm submitted on behalf of taxpayer a form 4876-a requesting ic-disc status effective as of taxpayer’s plr-136138-14 incorporation accounting firm accompanied this form with a brief explanation of the inadvertent initial failure_to_file but the irs notified taxpayer that this election was rejected as untimely for the requested effective date over the course of the next several weeks taxpayer proceeded to engage representation to prepare and submit the ruling_request that is the subject of this letter law and analysis sec_992 provides that an election by a corporation to be treated as a disc1 shall be made by such corporation for a taxable_year at any time during the day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temp sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as a ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_1 an ic-disc is the type of disc domestic_international_sales_corporation for which current law provides plr-136138-14 e to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government in the present situation the election described in temp sec_1 1t b is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and representations submitted with taxpayer's ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic- disc for taxpayer's first taxable_year the granting of an extension of time to make the election is not a determination that taxpayer is otherwise eligible to make the election or to claim disc status or benefits taxpayer should attach a copy of this letter_ruling to its federal_income_tax returns for the taxable years to which this letter applies this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-136138-14 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _________________________ marissa k rensen assistant to branch chief branch office of associate chief_counsel international
